            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

TRACY LYNN P.,

                  Plaintiff,
            v.                            Civil Action No.
                                          6:18-CV-0582 (DEP)
COMMISSIONER OF SOCIAL
 SECURITY,

                  Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

DOLSON LAW OFFICE                         STEVEN R. DOLSON, ESQ.
126 North Salina Street
Suite 3B
Syracuse, NY 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     OONA M. PETERSON, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                   ORDER

Currently pending before the court in this action, in which plaintiff seeks
judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g) are

cross-motions for judgment on the pleadings. 1 Oral argument was heard

in connection with those motions on September 17, 2019, during a

telephone conference conducted on the record. At the close of argument, I

issued a bench decision in which, after applying the requisite deferential

review standard, I found that the Commissioner=s determination resulted

from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)     The Commissioner=s determination that the plaintiff was not


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      September 19, 2019
            Syracuse, NY




                                      3
                                                                  1




 1                  UNITED STATES DISTRICT COURT

 2                 NORTHERN DISTRICT OF NEW YORK

 3

 4   TRACEY P.,                       )
                                      )
 5                Plaintiff,          )   CASE NO.: 6:18-CV-582
                                      )
 6        vs.                         )
                                      )
 7   COMMISSIONER OF SOCIAL           )
     SECURITY,                        )
 8                Defendant.          )
                                      )
 9

10                    TRANSCRIPT OF PROCEEDINGS
                  BEFORE THE HON. DAVID E. PEEBLES
11                   TUESDAY, SEPTEMBER 17, 2019
                          SYRACUSE, NEW YORK
12

13

14   FOR THE PLAINTIFF: (by telephone)
          Law Offices of Steven R. Dolson
15        By: Steven R. Dolson, Esq.
          126 North Salina Street, Suite 3B
16        Syracuse, New York 13202

17

18   FOR THE DEFENDANT:
          Social Security Administration
19        By: Oona M. Peterson, Esq.
          26 Federal Plaza, Room 3904
20        New York, New York 10278

21

22

23

24                THERESA J. CASAL, RPR, CRR, CSR
                  Federal Official Court Reporter
25                     445 Broadway, Room 509
                      Albany, New York 12207
                    THERESA J. CASAL, RPR, CRR
                UNITED STATES DISTRICT COURT - NDNY
                                                                          2

     T.P. v. Commissioner of Social Security - 18-CV-582


 1              THE COURT:    Okay.    All right.   Well, I have to let

 2   that be the last word.     Thank you both for excellent

 3   presentations.

 4              I have before me a request for judicial review of

 5   an adverse determination by the Commissioner of Social

 6   Security pursuant to 42, United States Code, Section 405(g).

 7   The background is as follows:

 8              The plaintiff was born in February of 1971, she

 9   is currently 48 years old.       She was 40 years of age at the

10   time of the alleged onset of her disability in December of

11   2011.   Plaintiff lives alone with a dog in a trailer in

12   Rome, New York.   Plaintiff has a GED and has taken some

13   limited college courses.     It's unclear from the record as to

14   whether she has taken one or two years of college courses;

15   588 is one of the sources for that information.        Plaintiff

16   has a driver's license but does not possess an automobile.

17   She stands five foot two in height and weighs 179 pounds.

18              In terms of work history, plaintiff worked from

19   August of 1998 until December of 2011 or 2012, in a Walmart

20   distribution center loading and unloading trucks and often

21   carrying and lifting as much as 100 pounds.        She left that

22   position after she suffered an injury and made a Workers'

23   Compensation claim.     Most likely, she left in December 2011,

24   the injury occurred on December 16, 2011, and there's

25   reference at 49 to 50 and 588 of the administrative

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                       3

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   transcript to that effect, although at page 269 she lists

 2   her employment as extending to December 2012.

 3                Physically, plaintiff suffers from a back injury

 4   which results in and causes bilateral leg pain and numbness.

 5   She underwent surgery in February of 2013 by Dr. Rudolph

 6   Buckley, who performed a bilateral hemilaminectomy and

 7   foraminotomy at L-3/L-4, L-4/L-5, and L-5/S-1.      That's at

 8   315 to 316 of the administrative transcript.

 9                Since then, she has attempted to control her pain

10   through the use of a spinal cord stimulator and epidural

11   injections, including in March of 2000 -- I can't read my

12   notes -- 15 and April of 2015.     That's at 507 and 544 of the

13   administrative transcript.     She also had an injection in

14   June of 2013, at 235.     She uses a cane to get up and also to

15   climb stairs.     She also suffers from COPD and is required to

16   take oxygen and use an inhaler.

17                Mentally, plaintiff testified that she was at one

18   point on an antidepressant.     There aren't any significant

19   records to demonstrate ongoing treatment or medication for

20   that condition.

21                Medically, plaintiff is on oxygen; Gabapentin, is

22   or was; Cebriva, an inhaler; Nycinta; Hydrocodone; Baclofen;

23   Mirtazapine; Duoxeline; Symbicort; Merphin; Ventolin, and

24   Ibuprofen.     She has had those in the record.   Several test

25   results and X-rays of her spine performed in May of 2013

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
                                                                       4

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   after her surgery, that's at page 428, demonstrating mild

 2   disk space narrowing at L-4/L-5, mild hypertrophic changes

 3   at multiple levels and mid-leg length discrepancy along with

 4   minimal scoliosis.

 5             On April 5, 2013, Magnetic Resonance Imaging, or

 6   MRI, testing of plaintiff's lumbar spine was performed.

 7   There were degenerative changes noted at disks L-3 through

 8   S-1 with a bulge of the disks at those and other levels.

 9   I'm summarizing, and that's from 430 and 431 of the

10   administrative transcript.

11             On November 1, 2013, there was additional MRI

12   testing, which again, at page 498, revealed diffuse bulging

13   at multiple levels but no disk herniations, no large disk

14   herniations, no evidence of spinal stenosis.

15             On February 20, 2015, plaintiff underwent a CT of

16   her lumbar spine with contrast and the resulting impression

17   was multi-level mild to moderate disk space narrowing and

18   multi-level disk bulging, the most prominent occurring at

19   L-3/L-4, where there is a large disk bulge that has become

20   more prominent when compared with the 2013 MRI studies.     And

21   that is reported at 574 and 575 of the administrative

22   transcript.

23             The evidence in the record is somewhat equivocal

24   as to whether the plaintiff smokes.   She was formerly a

25   smoker and indicated that she smoked since 1990 as much as

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
                                                                           5

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   one pack per day.     That's at 596.    At 820, it was suggested

 2   she smokes one-half a pack a day.       At 1213, there's some

 3   indication that she may have quit; she's referred to as a

 4   former smoker.   Plaintiff has also used marijuana in the

 5   past.   That's at 1213.

 6              In terms of activities of daily living, plaintiff

 7   is able to dress, bathe, take her -- let her dog out.        She

 8   can cook, do dishes, do laundry, she goes on Facebook, she

 9   watches television, sometimes goes out with girlfriends.

10   She can shop, although she has to lean on a cart after 20 to

11   25 minutes, and her sister does help her with her shopping.

12   That's from her testimony as well at 590 and 597 of the

13   administrative transcript.

14              Procedurally, plaintiff applied for Title II

15   disability insurance benefits on March 3, 2015, alleging

16   onset date of December 11, 2011.       A hearing was conducted by

17   Administrative Law Judge Kenneth Theurer, on February 17,

18   2017.   The Administrative Law Judge issued a decision on

19   March 23, 2017, that was unfavorable to the plaintiff.          The

20   opinion of the Administrative Law Judge became a final

21   determination of the agency on April 6, 2018, when Social

22   Security Administration Appeals Counsel denied plaintiff's

23   request for review.

24              In his decision, ALJ Theurer applied the familiar

25   five sequential steps for determining disability.       He

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                    6

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   concluded at step one that plaintiff had not engaged in

 2   substantial gainful activity between December 11, 2011, the

 3   alleged onset of her disability, and December 31, 2016, her

 4   date of last insured status.

 5             At step two, Administrative Law Judge Theurer

 6   concluded that plaintiff suffers from severe impairments

 7   that impose more than a minimal limitation on her ability to

 8   perform basic work activities, including a disorder of the

 9   spine (lumbar post laminectomy syndrome and sciatica), as

10   well as Chronic Obstructive Pulmonary Disease, which I will

11   refer to as COPD.

12             He then concluded at step three that plaintiff's

13   condition did not meet or medically equal any of the listed

14   presumptively disabling conditions set forth in the

15   Commissioner's regulations, specifically addressing 1.04 and

16   concluding that the required findings to support that

17   listing were not met.

18             After engaging in the two-step analysis of

19   plaintiff's subjective claims at step four -- before

20   addressing step four, the Administrative Law Judge concluded

21   that plaintiff retains the residual functional capacity to

22   perform sedentary work with several significant

23   restrictions, at page 22 of the administrative transcript.

24   Applying that RFC determination at step four, ALJ Theurer

25   concluded that plaintiff is incapable of performing her past

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
                                                                    7

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   relevant work based on the exertional requirements of that

 2   position as a warehouse worker.

 3             At step five, ALJ Theurer noted that if plaintiff

 4   were capable of performing a full range of sedentary work,

 5   Rule 201.27 of the Medical Vocational Guidelines set forth

 6   in Commissioner's regulations would direct a finding of no

 7   disability.   Because she is not able to perform the full

 8   range of sedentary work, ALJ Theurer consulted a vocational

 9   expert and based on the testimony of that expert concluded

10   that plaintiff is capable of performing in three positions,

11   including as a document preparer, as an order clerk in food

12   and beverage and as an addresser; therefore, because there

13   are sufficient numbers of positions in the national economy

14   in those three areas, concluded the plaintiff is not

15   disabled at the relevant times and, therefore, ineligible

16   for the benefits sought.

17             As you know, my task is limited, the standard of

18   review that I apply is extremely deferential.   I must

19   determine whether correct legal principles were applied and

20   the result is supported by substantial evidence which is to

21   find that such evidence of a reasonable mind would find

22   sufficient to support a conclusion.

23             The first argument raised is based on SSR 16-3 and

24   it concerns the Administrative Law Judge's handling of

25   plaintiff's claims of her symptomatology.   The SSR was

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
                                                                     8

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   enacted in March 2016, revised in October 2017; it

 2   superseded, as counsel for the plaintiff correctly points

 3   out, SSR 96-7p, which many people refer to as the

 4   credibility two-step determination.   The two steps required

 5   are well familiar to those who practice in this area.

 6   First, the SSR requires that the ALJ consider whether

 7   there's an underlying medically determinable physical or

 8   mental impairment that could reasonably be expected to

 9   produce a reoccurrence of symptoms, such as pain; second,

10   once an underlying physical or mental impairment that could

11   reasonably be expected to produce an individual's symptoms

12   is established, then the ALJ must evaluate the intensity and

13   persistence of those symptoms to determine the extent to

14   which the symptoms limit the individual's ability to perform

15   work-related functions.

16              In this case, the Administrative Law Judge did

17   engage in the two-step process, a situation which, in my

18   mind, distinguishes this case from the case cited by the

19   defendant, where the Administrative Law Judge completely

20   failed to make the determinations of the first inquiry.     I

21   have to say, and I have to agree with counsel, that the

22   treatment of plaintiff's subjective symptomatology could

23   have been more clearly laid out by the Administrative Law

24   Judge.   I understand the pressures they're under, the volume

25   that they deal with, but what I look for is a statement as

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                        9

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   to what the claims are and a statement as to the first step

 2   and then the second step and robust discussion of the

 3   factors that are required to be considered under SSR 16-03p.

 4              That having been said, I reviewed very carefully

 5   the Administrative Law Judge's determination that step two

 6   analysis considered the other evidence in the record, the

 7   many medical reports, plaintiff's statement and nonmedical

 8   sources, including the activities of plaintiff's daily

 9   living.   The nonmedical evidence was discussed at 20 to 21.

10   And although it is marginal, I believe that the rationale of

11   the Administrative Law Judge was sufficiently stated to

12   permit meaningful judicial review.

13              The second argument raised by plaintiff is --

14   concerns Dr. Wulff's medical source statement.    That

15   statement is somewhat inconsistent with the RFC

16   determination.    The medical source statement was signed on

17   January 24, 2017, and appears at 1239 to 1241 of the

18   administrative transcript.    The evidence shows that

19   Dr. Wulff saw plaintiff once in 2013 and then again in

20   December of 2016.    At 1213, Dr. Wulff states at the outset

21   of his report of that visit, quote, patient is here for

22   initial evaluation and management and a second opinion,

23   closed quote.    In my view, this does not make Dr. Wulff,

24   although he's an admitted specialist, a treating source.       I

25   think that Mussaw is distinguishable.    In that case, the

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
                                                                       10

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   case that is cited by plaintiff, the medical source

 2   statement was from January of 2010.     The plaintiff in that

 3   case was examined in December of 2009 and again in February

 4   of 2010.     The doctor prescribed medications in February 2010

 5   and was consulted by a social worker regarding the

 6   plaintiff.     In this case, although there is mention of

 7   medical medicine -- or management, there's no indication

 8   that plaintiff -- that Dr. Wulff did that.       He recommended

 9   an enhanced lumbar MRI be performed and there's no record of

10   it ever having been performed or any further treatment by

11   Dr. Wulff.

12                Even if Dr. Wulff was properly regarded as a

13   treating source, I believe that under the treating source

14   rule, his opinion would be treated as noncontrolling and

15   particularly if he considered the six factors set forth in

16   20 CFR, Section 404.1527(c)(2)(i) and (ii).       It's a check

17   the box form with little explanation.     The ALJ did consider

18   Dr. Wulff's specialty.     He indicated that plaintiff's

19   prognosis was good and that she was capable of performing a

20   low stress job.

21                The RFC in this case is supported by Dr. Cole's

22   consultative opinion, with the exception of climbing ramps

23   and stairs, which is not required for any of the three jobs

24   according to the DOG descriptions of those positions.       The

25   ALJ is also consistent with Dr. Mathews, at 819-822, he said

                    THERESA J. CASAL, RPR, CRR
                UNITED STATES DISTRICT COURT - NDNY
                                                                         11

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   that plaintiff is capable of sedentary jobs.        Dr. Friedman,

 2   at 842 to 847, indicated plaintiff can perform all

 3   activities of a sedentary position without restriction.

 4   Dr. Kirkpatrick, at 855 to 859, who indicated plaintiff can

 5   perform in clerical level work if she can change positions

 6   frequently, avoid lifting more than 10 pounds and avoid

 7   bending and squatting, which is also not required for any of

 8   the three jobs.

 9                There was an indication of the sit/stand option

10   and that was accommodated in the RFC determination.        The RFC

11   specifically provides that the claimant alternate from

12   sitting to standing or vice versa twice an hour for not more

13   than 5 minutes while on task.     The vocational expert

14   testified that, in his opinion, based on his experience, the

15   three positions identified would meet that criteria.        There

16   was also some indication of reaching, occasional reaching,

17   based on Dr. Wulff or Dr. Cole's opinions.        The vocational

18   expert did testify that there was at least one position

19   available in the national economy that would meet that

20   criteria.

21                So, I believe that although I wished there was a

22   better explanation of the credibility determination, I think

23   that the analysis that the ALJ went through beginning at

24   page 22 and continuing on through 25 provides enough

25   analysis that the Court is able to make a meaningful

                     THERESA J. CASAL, RPR, CRR
                 UNITED STATES DISTRICT COURT - NDNY
                                                                  12

     T.P. v. Commissioner of Social Security - 18-CV-582


 1   judicial review of the analysis of plaintiff's subjective

 2   complaints.   So I will grant judgment on the pleadings to

 3   the defendant, affirm the Commissioner's determination and

 4   dismiss plaintiff's complaint.

 5             Thank you both for excellent presentations.   I

 6   hope you have a good day.     Goodbye.

 7             MR. DOLSON:     Thank you, Judge.

 8             MS. PETERSON:     Thank you.

 9                        (This matter adjourned at 11:38 AM.)

10                           - - - - -

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
                                                                 13




 1            CERTIFICATION OF OFFICIAL REPORTER

 2

 3

 4             I, THERESA J. CASAL, RPR, CRR, CSR, Official

 5   Realtime Court Reporter, in and for the United States

 6   District Court for the Northern District of New York, do

 7   hereby certify that pursuant to Section 753, Title 28,

 8   United States Code, that the foregoing is a true and correct

 9   transcript of the stenographically reported proceedings held

10   in the above-entitled matter and that the transcript page

11   format is in conformance with the regulations of the

12   Judicial Conference of the United States.

13

14             Dated this 17th day of September, 2019.

15

16             /s/ THERESA J. CASAL

17             THERESA J. CASAL, RPR, CRR, CSR

18             FEDERAL OFFICIAL COURT REPORTER

19

20

21

22

23

24

25

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
